Citation Nr: 0907186	
Decision Date: 02/26/09    Archive Date: 03/05/09

DOCKET NO.  06-25 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to 
November 1968.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).


FINDINGS OF FACT

1.  An unappealed June 1985 rating decision denied the 
Veteran's claim of entitlement to service connection for 
bilateral hearing loss; accordingly that decision is final.

2.  Evidence associated with the claims file since the June 
1985 rating decision is not material and does not raise a 
reasonable possibility of substantiating the issue of 
entitlement to service connection for bilateral hearing loss.

3.  The medical evidence of record does not show that the 
Veteran's currently diagnosed tinnitus is related to military 
service.


CONCLUSIONS OF LAW

1.  Evidence submitted to reopen the June 1985 rating 
decision is not new and material, and therefore, the claim of 
entitlement to service connection for bilateral hearing loss 
is not reopened.  38 U.S.C.A. §§ 5103A, 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2008).

2.  Tinnitus was not incurred in, or aggravated by, active 
military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).  Prior to initial 
adjudication, a letter dated in May 2005 satisfied the duty 
to notify provisions.  An additional letter was also provided 
to the Veteran in March 2006, after which the claims were 
readjudicated.  See 38 C.F.R. § 3.159(b)(1); Overton v. 
Nicholson, 20 Vet. App. 427 (2006); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006); Kent v. Nicholson, 20 
Vet. App. 1 (2006).  In the case of a claim to reopen a 
previously denied issue, the VCAA explicitly provides that 
"[n]othing in [38 U.S.C.A. § 5103A] shall be construed to 
require [VA] to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured, as described in [38 U.S.C.A. § 5108]."  38 U.S.C.A. 
§ 5103A(f).  However, VA has a duty, in order to assist the 
Veteran, to obtain records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.

The Veteran's service treatment records, VA medical treatment 
records, and indicated private medical records have been 
obtained.  A VA examination was provided to the Veteran in 
connection with his claims.  There is no indication in the 
record that additional evidence relevant to the issues 
decided herein is available and not part of the claims file.  
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. 473.  
Further, the purpose behind the notice requirement has been 
satisfied because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims, to include the opportunity to present pertinent 
evidence.

Bilateral Hearing Loss

An unappealed rating decision in June 1985 denied the 
Veteran's claim of entitlement to service connection for 
bilateral hearing loss on the basis that the medical evidence 
of record did not show that the Veteran had hearing loss.  
The relevant evidence of record at the time of the June 1985 
rating decision consisted of the Veteran's service treatment 
records.
 
The Veteran did not file a notice of disagreement after the 
June 1985 rating decision.  Therefore, the June 1985 rating 
decision is final based on the evidence then of record.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2008).

A finally decided claim will be reopened in the event that 
new and material evidence is presented.  38 U.S.C.A. § 5108.  
"New" evidence means existing evidence not previously 
submitted to VA.  "Material" evidence means existing 
evidence that by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156.

Although the RO adjudicated the bilateral hearing loss claim 
directly in March 2006 and July 2006, this decision is not 
binding on the Board.  The Board must first decide whether 
evidence has been received that is both new and material to 
reopen the claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996); McGinnis v. Brown, 4 Vet. App. 239 (1993) (Board 
reopening is unlawful when new and material evidence has not 
been submitted).  Consequently, the Board will adjudicate the 
question of whether new and material evidence has been 
received, furnishing a complete explanation as to its reasons 
and bases for such a decision.

In March 2005, a claim to reopen the issue of entitlement to 
service connection for bilateral hearing loss was received.  
The relevant evidence of record received since the June 1985 
rating decision includes a June 2005 private audiological 
examination report and a March 2006 VA audiological 
examination report.  Both of these medical reports are 
"new" in that they were not of record at the time of the 
June 1985 decision.  While both of these medical reports 
state that the Veteran has a current diagnosis of bilateral 
hearing loss, neither of them is material, as they do not 
show that the Veteran's currently diagnosed bilateral hearing 
loss is related to military service.  The private report 
simply stated that the Veteran currently has hearing loss.  
The VA report stated that the Veteran currently has hearing 
loss and that it was "less likely as not" related to 
military service.  As such, there is no new medical evidence 
which shows that the Veteran's currently diagnosed bilateral 
hearing loss is related to military service.  Accordingly, 
the evidence received since the June 1985 rating decision 
does not raise a reasonable possibility of substantiating the 
Veteran's claim.

Since the additional evidence received since the June 1985 
rating decision is not material and does not raise a 
reasonable possibility of substantiating the Veteran's claim, 
it does not constitute new and material evidence sufficient 
to reopen the Veteran's claim of entitlement to service 
connection for bilateral hearing loss.  As new and material 
evidence to reopen the finally disallowed claim has not been 
submitted, the benefit of the doubt doctrine is not for 
application.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Tinnitus

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The Veteran's service treatment records are negative for any 
complaints or diagnoses of tinnitus.

After separation from military service, a March 2006 VA 
audiological examination report stated that the Veteran's 
claims file had been reviewed.  The examiner noted the 
Veteran's medical and VA claim history, as well as his 
reports of noise exposure both during and after military 
service.  The Veteran reported that he was "not aware of the 
onset [of tinnitus] during service, but [it] occurred shortly 
after."  The examiner stated that

[i]t is less likely as not that this 
tinnitus is a result of exposure to noise 
in military service.  This Veteran was 
separated from service with normal 
hearing and no indication of a high 
frequency hearing loss.  His Report of 
Medical History signed by the Veteran 
denied tinnitus, and Rating Decisions in 
1972 and 1985 did not include his stating 
tinnitus.

The medical evidence of record does not show that the 
Veteran's currently diagnosed tinnitus is related to military 
service.  The Veteran's service treatment records are 
negative for any complaints or diagnosis of tinnitus.  While 
the Veteran has a current diagnosis of tinnitus, there is no 
medical evidence of record that it was diagnosed prior to 
March 2006, approximately 37 years after separation from 
military service.  See Mense v. Derwinski, 1 Vet. App. 354, 
356 (1991) (holding that VA did not err in denying service 
connection when the Veteran failed to provide evidence which 
demonstrated continuity of symptomatology, and failed to 
account for the lengthy time period for which there is no 
clinical documentation of his low back condition).  In 
addition, there is no medical evidence of record that relates 
the Veteran's currently diagnosed tinnitus to military 
service.  The only medical evidence of record which addresses 
the etiology of the Veteran's currently diagnosed tinnitus is 
the March 2006 VA audiological examination report.  That 
report stated that the Veteran's currently diagnosed tinnitus 
was not likely related to military service.

The Veteran's statements alone are not sufficient to prove 
that his currently diagnosed tinnitus is related to military 
service.  Medical diagnosis and causation involve questions 
that are beyond the range of common experience and common 
knowledge and require the special knowledge and experience of 
a trained physician.  As he is not a physician, the Veteran 
is not competent to make a determination that that his 
currently diagnosed tinnitus is related to military service.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  Accordingly, there is 
no medical evidence of record that relates the Veteran's 
currently diagnosed tinnitus to military service.  As such, 
service connection for tinnitus is not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as there is no medical 
evidence of record that relates the Veteran's currently 
diagnosed tinnitus to military service, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

New and material evidence not having been submitted, the 
claim to reopen the issue of entitlement to service 
connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


